BOGGS, Circuit Judge,
concurring.
I concur in the judgment of the Court because I agree that a new trial is required for the reasons set forth in Judge Lively’s opinion. I concur specially, however, to emphasize my view on the effect of the contractual disclaimer.
To begin, I see a clear distinction between a disclaimer of liability and a disclaimer of reliance. The former is a direct attempt to avoid legal consequences; the latter is an attempt to establish a fact. The cases that this Court and the district court have cited, and relied upon, are cases involving disclaimers of liability. As this Court and the district court pointed out, such disclaimers are disfavored in Tennessee. The issue in the instant case, however, involves the effect of an apparent disclaimer of reliance.
Appellants argue that the district court should have granted their motion for judgment notwithstanding the verdict, because of the effect of a contractual disclaimer of reliance. They support their disclaimer-of-reliance argument by citing Gibson v. Home Folks Mobile Home Plaza, Inc., 533 F.Supp. 1211, 1221-22 (S.D.Ga.1982), where a federal district court applying Georgia law held that a disclaimer of reliance may negate an element of fraudulent misrepresentation. I find this case to be relevant, persuasive, and consistent with Tennessee law. Reliance is, under Tennessee law, one of the five essential elements of an action for fraudulent misrepresentation; where a defendant can establish that plaintiff did not rely upon the misrepresentations, the action cannot stand. See Williams v. Van Hersh, 578 S.W.2d 373, 376 (Tenn.App. 1978) (citing Whitson v. Gray, 40 Tenn. 441 (1859)). I find no reason that a contractual disclaimer of reliance cannot be used as evidence on the issue of whether the plaintiff had relied upon the misrepresentations.
Furthermore, I believe that a contractual disclaimer of reliance may be competent evidence on the issue of whether the plaintiff had relied upon alleged misrepresentations, because a rule to the contrary would allow a person to enter into a commercial bargain, sign a contract containing an explicit term describing what that party did and did not rely upon in entering into the agreement, and then be relieved of any responsibility for that term when it later suited him. To illustrate, imagine what would have occurred had the Saylors paused just before signing the contract, declared that they didn’t like the reliance-disclaimer clause, and insisted upon a contractual term stating explicitly that they relied upon all of the representations made in promotional literature and all of the representations made by the salesman. I can hardly imagine that, under those circumstances, the transaction would have gone forward unimpeded. Both my sense that the above-described scenario would endanger the deal and my conclusion that a disclaimer of reliance may be used to show that a plaintiff did not rely on particular representations, stem from the fundamental doctrine of Contracts that honors lawful, consensual, informed commercial agreements. I see no reason that this doctrine should disappear in the presence of an allegation of fraudulent misrepresentation.
Here, the Saylors admit that they read and understood the contract. This, coupled with a determination that the contract contained a valid disclaimer of reliance, may be enough, in the absence of some competent evidence to the contrary, to justify granting a motion for judgment notwithstanding the verdict on this issue. However, appellants attempted to present this *1411issue to the district court only in their requested jury instruction No. 11 and in their motion for judgment notwithstanding the verdict; neither properly presented the issue to the district court. As the majority opinion correctly states, the requested jury instruction only addresses points not actually in dispute. Similarly, appellants’ motion for judgment notwithstanding the verdict raises only the issue of whether the contract “disclaims or bars any recovery for any alleged misrepresentations.”1 The district court cannot be faulted for failing to grant appellants’ motion for judgment notwithstanding the verdict on the basis of the disclaimer of reliance where that issue was not clearly raised before that court.

. The section of appellants’ motion for judgment notwithstanding the verdict that appears most nearly to raise the issue of the effect of the disclaimer of reliance is paragraph 12 where appellants contend "[t]hat the verdict is contrary to the contract signed by the Saylors, which the plaintiffs admitted they read and signed, and which disclaims or bars any recovery for any alleged misrepresentations.” J.A. at 197.